Title: William Smith Shaw to Abigail Adams Smith, 22 December 1799
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					My Dear:
					Union Brigade, Dec. 22, 1799.
				
				I have the pleasure to inform you that I struck my marquee on the 19th, and took shelter in my hut, which is yet without doors to it, but much more comfortable than the tent. The last night I slept in the tent, a bottle of wine, standing on the table, froze through, but still I was not uncomfortable. It will be some time before I can have the pleasure to announce to you, that the hut is sufficiently comfortable for you and my baby. The holiday’s are coming on, and I find the workmen disposed to visit their homes at the gay season. The pleasures of that season will, however, be checked by the death of General Washington, which I see is made known in the Philadelphia paper of the 18th.
				You will have a great opportunity now to notice the intrigues which this melancholy circumstance will give rise to. Now the President will be fretted, perplexed, and tormented; now the full force of party will be brought forward; and now, America shakes to her centre with convulsive throbs, wishing, yet trembling still to hear, that name declared, who is to fill the important vacant post; they scarce dare harbour a doubt, but that his successor will be eminent for his virtues, distinguished for his military abilities, and such as the embattled sons of Columbia will not blush to follow to the field of fame.
				I must acknowledge, however, for myself I fear that the President will not have it in his power to carry into effect the pure, unbiassed

dictates of his firm and virtuous soul. He will now find himself, like the Roman Cato, sustaining a painful prëeminence, distinguished amongst his countrymen by toils—superior toils and heavier weight of cares. Write to me very particularly.
				* * * * * *
				My love to my dear little girl. God bless you.
				Yours, sincerely,
				
					W. S. Smith
				
			